Appeal from a judgment of the Supreme Court at Special Term, entered August 6, 1971 in New York County, which granted petitioner’s application in a proceeding under CPLR article 78 to annul -a determination of the Administrative Board of the Judicial Conference which classified petitioner as Court Clerk II, and directed that petitioner be reclassified as Court Clerk III as of July 1, 1966. This appeal was transferred here pursuant to CPLR 5711 by order of the Appellate Division, First Department. Respondent’s application and the issues involved on this appeal are practically identical with Matter of Roistacher v. McCoy (39 A D 2d 610) and, on the basis of our decision in Boistacher, we hold that appellant’s classification of respondent as Court Clerk II was not arbitrary and capricious. (Cf. Matter of Byrne v. McCoy, 29 N Y 2d 440.) Judgment reversed, on the law and the facts, and petition dismissed, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Simons and Kane, JJ., concur.